In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 18-3049
FIRST MIDWEST BANK, Guardian of the Estate
of Michael D. LaPorta, a disabled person,

                                                    Plaintiff-Appellee,

                                  v.

CITY OF CHICAGO,
                                                Defendant-Appellant.
                      ____________________

          Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
           No. 14 C 9665 — Harry D. Leinenweber, Judge.
                      ____________________

    ARGUED DECEMBER 10, 2019 — DECIDED FEBRUARY 23, 2021
                  ____________________

     Before SYKES, Chief Judge, and KANNE, Circuit Judge. 1


1The Honorable Amy Coney Barrett, Associate Justice of the Supreme
Court of the United States, was a judge of this court and member of the
panel when this case was submitted but did not participate in the
decision and judgment. The appeal is resolved by a quorum of the panel
pursuant to 28 U.S.C. § 46(d).
2                                                  No. 18-3049

    SYKES, Chief Judge. Patrick Kelly shot his friend Michael
LaPorta in the head during an argument at the end of a night
of drinking together. LaPorta’s injuries left him severely and
permanently disabled. Kelly, a Chicago police officer, was
off duty and not acting under color of state law at the time of
the shooting. LaPorta nevertheless sued the City of Chicago
under 42 U.S.C. § 1983, which provides a federal remedy
against state actors who deprive others of rights secured by
the federal Constitution and laws. He sought damages for
the injuries he suffered at Kelly’s hands.
    The theory of the case was novel. LaPorta claimed that
the City had inadequate policies in place to prevent the
shooting—or more precisely, that the City’s policy failures
caused Kelly to shoot him. He identified several policy
shortcomings: the failure to have an “early warning system”
to identify officers who were likely to engage in misconduct,
the failure to adequately investigate and discipline officers
who engage in misconduct, and the perpetuation of a “code
of silence” that deters reporting of officers who engage in
misconduct. A jury found the City liable and awarded
$44.7 million in damages. The City moved for judgment as a
matter of law, and the district court denied the motion.
    We reverse. LaPorta’s injuries are grievous, but his legal
theory for holding the City liable is deeply flawed. Whatever
viability it might have had under state tort law (we’re skep-
tical, but there’s no need to make a prediction), it has no
foundation whatsoever in constitutional law. When Kelly
shot LaPorta, he was not acting as a Chicago police officer
but as a private citizen. LaPorta claimed that he was de-
prived of his due-process right to bodily integrity. But it has
long been settled that “a State’s failure to protect an individ-
No. 18-3049                                                               3

ual against private violence … does not constitute a violation
of the Due Process Clause.” DeShaney v. Winnebago Cnty.
Dep’t of Soc. Servs., 489 U.S. 189, 197 (1989). We remand with
instructions to enter judgment for the City.
                            I. Background
    Late one night in January 2010, LaPorta went drinking
with his friend Patrick Kelly, a Chicago police officer. It’s
undisputed that Kelly was off duty at the time of these
events. After patronizing two bars, the friends went to
Kelly’s house. At some point Kelly began hitting his dog.
LaPorta yelled at him to stop and said he was leaving. Kelly
then shot LaPorta in the head. 2 LaPorta survived but suf-
fered traumatic brain injuries that left him severely and
permanently disabled. He is unable to walk, has cognitive
deficits, and cannot use his right arm. He is blind in one eye
and deaf in one ear.
   LaPorta filed suit in state court against the City of
Chicago and other defendants; initially he raised only state-
law claims for relief. LaPorta’s father, as his son’s guardian,
substituted as plaintiff in October 2011, and three years later
he amended the complaint to add a claim against the City
under § 1983 for violation of LaPorta’s right to due process.
The City removed the case to federal court. First Midwest
Bank later replaced LaPorta’s father as his guardian and was



2 At trial the City disputed LaPorta’s account and instead argued that
LaPorta shot himself with Kelly’s gun. Because we are reviewing a denial
of a motion for judgment as a matter of law, we view the evidence in
LaPorta’s favor. Ruiz-Cortez v. City of Chicago, 931 F.3d 592, 601 (7th Cir.
2019).
4                                                  No. 18-3049

substituted as the plaintiff. For ease of reference, we contin-
ue to refer to LaPorta as the plaintiff.
    The City moved to dismiss, arguing that the complaint
failed to allege a cognizable constitutional violation and thus
could not support municipal liability under Monell v.
Department of Social Services, 436 U.S. 658 (1978). Relying
largely on Gibson v. City of Chicago, 910 F.2d 1510 (7th Cir.
1990), the judge denied the motion. After discovery the City
moved for summary judgment, noting again the absence of
any constitutional violation. Citing DeShaney, 489 U.S. at
196–97, the City argued that it had no constitutional duty to
protect LaPorta from Kelly’s private violence. The judge
denied the motion, again relying on Gibson. LaPorta v. City of
Chicago, 277 F. Supp. 3d 969, 986–87 (N.D. Ill. 2017).
    At trial LaPorta testified about the shooting and its af-
termath. Kelly invoked his Fifth Amendment right to remain
silent. Beyond the transactional witnesses, most of LaPorta’s
case focused on Kelly’s history of civilian and internal
disciplinary complaints and evidence about the Chicago
Police Department’s policies—or more specifically, its policy
failures. LaPorta identified three general policy deficiencies:
(1) the City failed to implement an “early warning system”
to identify problem officers; (2) it failed to adequately inves-
tigate and discipline officers who engaged in misconduct;
and (3) it fostered a “code of silence” that deterred reporting
of officers who engaged in misconduct.
    The theory of LaPorta’s case was that these policy fail-
ures produced a deep-rooted culture of tolerating and
covering up officer misconduct, which led Kelly to believe
that he could shoot LaPorta with impunity. LaPorta’s coun-
sel told the jury that the case was about more than the
No. 18-3049                                                 5

violation of LaPorta’s constitutional rights; it was about the
need for systemic reform in the Chicago Police Department.
    More specifically, in closing argument LaPorta’s counsel
repeatedly argued that by finding the City liable, the jury
could help to bring about desperately needed institutional
reform in the Chicago Police Department and improve the
relationship between the police and citizens. Here’s a taste:
      No more distinctions between “us” and
      “them,” citizens and police. Let’s make the
      streets safer for both by bringing back the trust.
      Why is there no trust? Because there’s no
      transparency. Why is there no transparency?
      Because it’s an “us versus them” attitude. And
      we need to bridge that. And when I say “we,” I
      actually mean you.
      You have the power to do it. … If you should
      find that the City did, indeed, through Patrick
      Kelly violate Michael LaPorta’s constitutional
      rights and if you find that it engaged in cus-
      tom[ary], widespread policies, then you have
      that power to bring forth that change.
      Real reforms can only begin after a judgment is
      brought forth. Without that, there is no justice.
      Real changes can be made, a new order and
      trust can be restored to the community that
      both citizens and police officers share. Yes,
      your task is monumental. It’s big.
   Again and again, counsel exhorted the jury to seize the
opportunity to reform the Chicago Police Department by
holding the City liable:
6                                                           No. 18-3049

        [D]on’t we want that change in culture? Of
        course, we would pass the buck to someone
        else. We would leave it up to the City, but you
        heard from a city councilman and from the
        mayor that time and again, attempts to reform
        from within have failed. …
        You are now in the driver[’s] seat, and you
        have the ability to police the police.
   To kickstart a transformation this large, counsel urged
the jury to set the damages award high enough to send a
message and bring about needed reform. To that end, he
argued that the Chicago Police Department had
        a longstanding culture and attitude that won’t
        get changed unless there’s a massive mandate.
        It can’t be little.
        The message has to be sent: You cannot do this
        again, whether it’s with Patrick Kelly or any of
        the other officers that rise above him in the
        number of complaints because there are many,
        many more officers out there, ladies and gen-
        tlemen, that are worse than Patrick Kelly.
   The City objected to this mode of argument, but the
judge overruled the objection. 3 LaPorta’s counsel ended his

3 That was error. This form of argument is plainly improper. In asking
the jury to award damages high enough to deter future misconduct
rather than compensate LaPorta for his injuries, counsel was asking the
jury to award punitive damages. But a municipality is immune from
punitive damages. City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271
(1981). The judge acknowledged the error when ruling on the City’s
motion for remittitur but concluded that it was harmless.
No. 18-3049                                                 7

closing argument by reading a fictitious letter that he had
written purporting to be from LaPorta to his parents and
brother. The “letter” apologized for being a burden and
expressed deep pain that he would never be able to marry,
have children, or take over the family business. The City
objected to this line of argument too, but the judge overruled
the objection.
    The substantive jury instruction on the due-process claim
told the jury to first consider whether LaPorta proved by a
preponderance of the evidence that Kelly “intentionally or
with reckless indifference” shot him. If he proved this, then
the jury was instructed to consider whether he also proved
“each of the following things”:
      One, prior to Michael D. LaPorta’s shooting,
      the City of Chicago had one or more of the fol-
      lowing policies: Failing to maintain an early
      warning system that would identify officers
      who would engage in misconduct in the fu-
      ture; maintaining a code of silence in which of-
      ficers failed to report misconduct or covered
      up the misconduct of other officers; failing to
      terminate officers who engaged in serious mis-
      conduct; failing to discipline officers who en-
      gaged in misconduct; and/or failing to
      investigate allegations of officer misconduct.
      The second thing – there’s two. One or more of
      the policies described in Paragraph 1 caused
      Patrick Kelly to intentionally or with reckless
      indifference shoot Michael D. LaPorta.
8                                                 No. 18-3049

      Three, the Chicago City Council knew that be-
      cause one or more of the policies described in
      Paragraph 1 existed and was allowed to con-
      tinue, it was highly predictable that its off-duty
      officers would violate the bodily integrity of
      persons they came into contact with because
      there was a pattern of similar constitutional vi-
      olations or it was highly predictable even
      without a pattern of similar constitutional vio-
      lations.
The instruction concluded: “If you find that Plaintiff has
proved each of these things by a preponderance of the
evidence, then you must decide for Plaintiff and go on to
consider the question of damages.”
   The jury returned a verdict for LaPorta and awarded
$44.7 million in damages. The jurors concluded that two of
the City’s policies—its failure to maintain an adequate early
warning system and its failure to adequately investigate and
discipline officers—caused Kelly to shoot LaPorta.
    The City moved for judgment as a matter of law under
Rule 50(b) of the Federal Rules of Civil Procedure. Relying
again on DeShaney, the City argued that it had no constitu-
tional duty to protect LaPorta from Kelly’s private violence.
The judge denied the motion, concluding that DeShaney was
inapplicable. The City also moved for a new trial based on
several trial errors, including the “send a message” closing
argument by LaPorta’s counsel and his fictitious letter
purporting to be from LaPorta to his family. The judge
denied that motion as well. This appeal followed.
No. 18-3049                                                    9

                          II. Discussion
    The City challenges the denial of its motion for judgment
as a matter of law. We review that ruling de novo. Ruiz-
Cortez v. City of Chicago, 931 F.3d 592, 601 (7th Cir. 2019). The
City also renews its request for a new trial based on coun-
sel’s improper remarks during closing argument. Because
we agree with the City’s first argument, we have no need to
reach the second.
   Section 1983 states, in relevant part:
       Every person who, under color of any statute,
       ordinance, regulation, custom, or usage, of any
       State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen
       of the United States or other person within the
       jurisdiction thereof to the deprivation of any
       rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the
       party injured in an action at law, suit in equity,
       or other proper proceeding for redress … .
    The statute thus provides a remedy for violations of fed-
eral rights committed by persons acting under color of state
law. To prevail on a § 1983 claim, the plaintiff must prove
that “(1) he was deprived of a right secured by the Constitu-
tion or laws of the United States; and (2) the deprivation was
visited upon him by a person or persons acting under color
of state law.” Buchanan-Moore v. County of Milwaukee,
570 F.3d 824, 827 (7th Cir. 2009).
    An action is not “under color of state law” merely be-
cause it is performed by a public employee or officer; the
action must be “related in some way to the performance of
10                                                 No. 18-3049

the duties of the state office.” Barnes v. City of Centralia,
943 F.3d 826, 831 (7th Cir. 2019) (quotation marks omitted).
   A municipality is a “person” under § 1983 and may be
held liable for its own violations of the federal Constitution
and laws. Monell, 436 U.S. at 690–91. Note the qualifier: “its
own violations.” Municipal liability under Monell carries an
important limitation: the statute does not incorporate the
common-law doctrine of respondeat superior, so a munici-
pality cannot be held liable for the constitutional torts of its
employees and agents. Id.
    Accordingly, to prevail on a § 1983 claim against a mu-
nicipality under Monell, a plaintiff must challenge conduct
that is properly attributable to the municipality itself. Bd. of
Cnty. Comm’rs v. Brown, 520 U.S. 397, 403–04 (1997). Specifi-
cally, the plaintiff must prove that the constitutional viola-
tion was caused by a governmental “policy or custom,
whether made by its lawmakers or by those whose edicts or
acts may fairly be said to represent official policy.” Monell,
436 U.S. at 694. We have interpreted this language to include
three types of actions that can support municipal liability
under § 1983: “(1) an express policy that causes a constitu-
tional deprivation when enforced; (2) a widespread practice
that is so permanent and well-settled that it constitutes a
custom or practice; or (3) an allegation that the constitutional
injury was caused by a person with final policymaking
authority.” Spiegel v. McClintic, 916 F.3d 611, 617 (7th Cir.
2019) (quotation marks omitted).
   A Monell plaintiff must also prove that the policy or cus-
tom demonstrates municipal fault. Brown, 520 U.S. at 404.
When a municipality takes action or directs an employee to
take action that facially violates a federal right, municipal
No. 18-3049                                                    11

fault is easily established. Id. at 404–05. In contrast, where (as
here) the plaintiff alleges that the municipality has not
directly violated his rights but rather has caused an employ-
ee to do so, a “rigorous standard[] of culpability … applie[s]
to ensure that the municipality is not held liable solely for
the actions of its employee.” Id. at 405. In this situation, the
plaintiff must demonstrate that the municipality’s action
“was taken with ‘deliberate indifference’” to the plaintiff’s
constitutional rights. Id. at 407. This is a high bar. Negligence
or even gross negligence on the part of the municipality is
not enough. Id. A plaintiff must prove that it was obvious
that the municipality’s action would lead to constitutional
violations and that the municipality consciously disregarded
those consequences. Id.
    Finally, a Monell plaintiff must prove that the municipali-
ty’s action was the “moving force” behind the federal-rights
violation. Id. at 404. Like the heightened showing of munici-
pal fault, this rigorous causation standard guards against
backsliding into respondeat superior liability. Id. at 405. To
satisfy the standard, the plaintiff must show a “direct causal
link” between the challenged municipal action and the
violation of his constitutional rights. Id. at 404.
   These requirements—policy or custom, municipal fault,
and “moving force” causation—must be scrupulously
applied in every case alleging municipal liability. As the
Supreme Court has cautioned:
       Where a court fails to adhere to rigorous re-
       quirements of culpability and causation, mu-
       nicipal liability collapses into respondeat
       superior liability. As we recognized in Monell
       and have repeatedly reaffirmed, Congress did
12                                                  No. 18-3049

       not intend municipalities to be held liable un-
       less deliberate action attributable to the munici-
       pality directly caused a deprivation of federal
       rights.
Id. at 415.
    These principles are settled and familiar. So too is the re-
quirement that the plaintiff must initially prove that he was
deprived of a federal right. That’s the first step in every
§ 1983 claim, including a claim against a municipality under
Monell. A Monell plaintiff must establish that he suffered a
deprivation of a federal right before municipal fault, deliber-
ate indifference, and causation come into play.
    LaPorta’s claim fails at this first step. He did not suffer a
deprivation of a right secured by the federal Constitution or
laws. It’s undisputed that Kelly was not acting under color
of state law when he shot LaPorta. His actions were wholly
unconnected to his duties as a Chicago police officer. He was
off duty. He shot LaPorta after they spent a night out drink-
ing together and had returned to his home to continue
socializing at the end of the evening. Kelly’s actions were
those of a private citizen in the course of a purely private
social interaction. This was, in short, an act of private vio-
lence.
    LaPorta’s claim is premised on the Fourteenth Amend-
ment right to due process—specifically, the due-process
liberty interest in bodily integrity. But he overlooks that the
Due Process Clause is a restraint upon governmental action:
“No State shall … deprive any person of life, liberty, or
property, without due process of law … .” U.S. CONST.
amend. XIV (emphasis added). And as the Supreme Court
No. 18-3049                                                  13

explained more than three decades ago, the Clause does not
impose a duty on the state to protect against injuries inflict-
ed by private actors.
       [N]othing in the language of the Due Process
       Clause itself requires the State to protect the
       life, liberty, and property of its citizens against
       invasion by private actors. The Clause is
       phrased as a limitation on the State’s power to
       act, not as a guarantee of certain minimal levels
       of safety and security. It forbids the State itself
       to deprive individuals of life, liberty, or prop-
       erty without “due process of law,” but its lan-
       guage cannot fairly be extended to impose an
       affirmative obligation on the State to ensure
       that those interests do not come to harm
       through other means.
DeShaney, 489 U.S. at 195.
   DeShaney involved a due-process claim on behalf of a
young boy who was abused by his father. Id. at 191. County
social workers became aware of suspicious injuries and
other signs of abuse but took no action to remove the child
from his father’s custody. Id. After the latest and most severe
beating left the boy permanently disabled, the father was
arrested and convicted of child abuse. The boy’s mother then
sued the county and the social workers under § 1983 alleging
that they violated her son’s right to due process. Id. at 193.
   The Supreme Court rejected the claim, explaining that
the purpose of the Due Process Clause is “to protect the
people from the State, not to ensure that the State protect[s]
them from each other.” Id. at 196. The Court accordingly
14                                                 No. 18-3049

held that the state does not have a due-process duty to
protect against acts of private violence. Id. at 196–97. And
“[b]ecause … the State had no constitutional duty to protect
[the child] against his father’s violence, its failure to do so—
though calamitous in hindsight—simply does not constitute
a violation of the Due Process Clause.” Id. at 202.
    The Court recognized two limited exceptions to this gen-
eral rule. First, the state has an affirmative duty to provide
for the safety of a person it has taken into its custody invol-
untarily. Id. at 199–200. This is often referred to as the “spe-
cial relationship” exception. See Buchanan-Moore, 570 F.3d at
827. When a state takes a person into its custody and renders
him involuntarily unable to care for himself, it has “a corre-
sponding duty” to provide for his basic needs; a violation of
this duty “transgresses the substantive limits on state action
set by the Eighth Amendment and the Due Process Clause.”
DeShaney, 489 U.S. at 200. The special-relationship exception
did not apply in DeShaney for the obvious reason that the
injured child was not in state custody. Id.
    DeShaney’s second exception arises only by implication
from a brief observation in the Court’s opinion. The Court
explained that although the county and its social workers
“may have been aware” of the dangers the child faced in his
father’s home, they “played no part in the[] creation” of
those dangers. Id. at 201. This language is generally under-
stood as a second exception to DeShaney’s general rule, one
that applies when the state “affirmatively places a particular
individual in a position of danger the individual would not
otherwise have faced.” Doe v. Village of Arlington Heights,
782 F.3d 911, 916 (7th Cir. 2015) (quoting Buchanan-Moore,
570 F.3d at 827).
No. 18-3049                                                    15

    The DeShaney exception for state-created dangers is nar-
row. Id. at 917. A plaintiff must show that the state affirma-
tively placed him in a position of danger and that the state’s
failure to protect him from that danger was the proximate
cause of his injury. Buchanan-Moore, 570 F.3d at 827. To
satisfy the proximate-cause requirement, the state-created
danger must entail a foreseeable type of risk to a foreseeable
class of persons. Id. at 828. A generalized risk of indefinite
duration and degree is insufficient. Id. at 828–29. Finally,
because the right to protection against a state-created danger
arises from the substantive component of the Due Process
Clause, the state’s failure to protect the plaintiff must shock
the conscience. Id. at 827–28. “Only ‘the most egregious
official conduct’ will satisfy this stringent inquiry.” Jackson v.
Indian Prairie Sch. Dist. 204, 653 F.3d 647, 654 (7th Cir. 2011)
(quoting County of Sacramento v. Lewis, 523 U.S. 833, 846
(1998)).
    Unless one of these limited exceptions applies, the state
has no duty under the Due Process Clause to protect against
private violence. DeShaney made that clear, and we have
frequently applied its teaching. For example, in Wilson v.
Warren County, 830 F.3d 464 (7th Cir. 2016), the plaintiffs
sued a county and several of its officials alleging that they
failed to prevent private persons from seizing their property.
Citing DeShaney, we explained that the Due Process Clause
“does not require a state to protect citizens from private acts
unless the state itself creates the danger.” Id. at 469. The
exception for state-created dangers did not apply in Wilson,
so we affirmed a summary judgment for the defendants. Id.
at 470. Notably, we rejected the plaintiffs’ Monell claim
against the county because it had no constitutional duty to
protect against the private wrongful conduct. Id.
16                                                 No. 18-3049

    Latuszkin v. City of Chicago, 250 F.3d 502 (7th Cir. 2001),
involved a § 1983 claim arising out of a drunk-driving
accident by an off-duty Chicago police officer. After attend-
ing a private party with other officers in a police-station
parking lot, the intoxicated officer drove home in his own
vehicle and on the way struck and killed a pedestrian. Id. at
503. The victim’s husband filed a Monell claim against the
City, but the district court dismissed it. Id. at 504. We af-
firmed, citing DeShaney and explaining that “[g]overnmental
bodies … generally have no constitutional duty to protect
individuals from the actions of private citizens.” Id. at 505.
Because the intoxicated officer “was acting as a private
citizen, rather than as a police officer, when he killed [the
pedestrian], none of her federally protected rights were
violated.” Id.
    In Wilson-Trattner v. Campbell, 863 F.3d 589 (7th Cir.
2017), the plaintiff filed a § 1983 claim against a county
sheriff and several of his deputies seeking damages for their
failure to adequately protect her from her abusive ex-
boyfriend, also a sheriff’s deputy. She reported her ex-
boyfriend’s conduct to the sheriff’s department, and the
defendants simply advised her to seek a protective order. Id.
at 592. Local police eventually arrested the ex-boyfriend after
a particularly explosive episode at her home. The victim
then sued the sheriff and his deputies in their individual and
official capacities; she alleged that their inadequate response
to her complaints caused her ex-boyfriend to continue
abusing her with impunity. Id. at 593. Applying DeShaney,
we held that the sheriff and his deputies had no constitu-
tional duty to protect her from her ex-boyfriend’s private
acts of violence; we noted as well that the exception for state-
created dangers did not apply. Id. at 593–96.
No. 18-3049                                                    17

    We could describe other examples, but it’s enough for
present purposes to say that we have repeatedly applied
DeShaney’s holding that the state has no due-process duty to
prevent harm from private actors unless one of the limited
exceptions applies. See, e.g., D.S. v. E. Porter Cnty. Sch. Corp.,
799 F.3d 793, 798–99 (7th Cir. 2015) (applying DeShaney to
bar a claim that a school failed to protect the plaintiff from
bullying); King ex rel. King v. E. St. Louis Sch. Dist. 189,
496 F.3d 812, 815–17 (7th Cir. 2007) (applying DeShaney to
bar a claim that a school failed to protect a student from a
private attack while walking home); Waubanascum v.
Shawano County, 416 F.3d 658, 665–71 (7th Cir. 2005) (apply-
ing DeShaney and rejecting a claim that a county violated a
foster child’s right to due process when the child was abused
by a foster parent to whom the county had issued a “courte-
sy license” at the request of the child’s county of residence);
Estate of Allen v. City of Rockford, 349 F.3d 1015, 1019–23 (7th
Cir. 2003) (applying DeShaney and holding that police offic-
ers who arrested the plaintiff and transported her to the
hospital had no constitutional duty to protect her from a
doctor’s forcible collection of urine and blood samples for
treatment purposes); Hernandez v. City of Goshen, 324 F.3d
535, 537–39 (7th Cir. 2003) (applying DeShaney to bar a claim
that a police department caused a workplace shooting by
failing to act on a reported threat); Windle v. City of Marion,
321 F.3d 658, 661–63 (7th Cir. 2003) (applying DeShaney and
holding that police officers had no constitutional duty to
protect the plaintiff from sexual abuse by her teacher).
   This rule is not controversial. All circuits read DeShaney
the same way. See, e.g., Martinez v. City of Clovis, 943 F.3d
1260, 1271 (9th Cir. 2019); Estate of Romain v. City of Grosse
Pointe Farms, 935 F.3d 485, 491 (6th Cir. 2019); Graves v. Lioi,
18                                                   No. 18-3049

930 F.3d 307, 319 (4th Cir. 2019); M.D. ex rel. Stukenberg v.
Abbott, 907 F.3d 237, 248–49 (5th Cir. 2018); Matthews v.
Bergdorf, 889 F.3d 1136, 1143 (10th Cir. 2018); L.R. v. Sch. Dist.
of Philadelphia, 836 F.3d 235, 241–42 (3d Cir. 2016); Kruger v.
Nebraska, 820 F.3d 295, 302–03 (8th Cir. 2016); Matican v. City
of New York, 524 F.3d 151, 155 (2d Cir. 2008); Rivera v. Rhode
Island, 402 F.3d 27, 34–35 (1st Cir. 2005); Butera v. District of
Columbia, 235 F.3d 637, 647–50 (D.C. Cir. 2001); Wyke v. Polk
Cnty. Sch. Bd., 129 F.3d 560, 566–67 (11th Cir. 1997).
   LaPorta resists application of DeShaney by shifting the
focus to the Monell framework for municipal liability. The
judge agreed with this approach, reasoning that because the
jury found that the City’s policy failures “caused” Kelly to
shoot LaPorta, DeShaney was inapplicable. Other judges in
the Northern District of Illinois have issued similar rulings.
See Wagner v. Cook Cnty. Sheriff’s Office, 378 F. Supp. 3d 713,
714–15 (N.D. Ill. 2019); Falcon v. City of Chicago, No. 17 C
5991, 2018 WL 2716286, at *3–5 (N.D. Ill. June 6, 2018);
Cazares v. Frugoli, No. 13 C 5626, 2017 WL 1196978, at *15
(N.D. Ill. Mar. 31, 2017); Obrycka v. City of Chicago, No. 07 C
2372, 2012 WL 601810, at *5–6 (N.D. Ill. Feb. 23, 2012).
    These decisions reflect a basic misunderstanding of the
relationship between Monell and DeShaney. Monell and
DeShaney are not competing frameworks for liability. The
two cases concern fundamentally distinct subjects. Monell
interpreted § 1983 and addressed the issue of who can be
sued under the statute; the Court held that a municipality is
a “person” under § 1983 and may be liable—just like an
individual public official—for its own violations of federal
rights. 436 U.S. at 694. Monell did not address the substance
of any right under the federal Constitution or laws. It has
No. 18-3049                                                             19

nothing to say on that subject. It’s a statutory-interpretation
decision.
    DeShaney, on the other hand, addressed the substance of
the constitutional right to due process. 489 U.S. at 194–202.
The Court interpreted the Due Process Clause and defined
its scope, strictly limiting the circumstances under which a
privately inflicted injury is cognizable as a due-process
violation. LaPorta had the burden to prove a constitutional
violation in addition to the requirements for municipal liabil-
ity under Monell. The judge was wrong to brush DeShaney
aside. 4
    Applying DeShaney, as we must, it’s clear that the City is
entitled to judgment as a matter of law. It had no due-
process duty to protect LaPorta from Kelly’s act of private
violence. LaPorta has never argued that one of the DeShaney
exceptions applies. Rightly so; he was not in state custody at
the time of his injury, and no evidence supports the excep-
tion for state-created dangers. And because LaPorta was not
deprived of his right to due process, the City cannot be held
liable for his injuries under § 1983—and that is so even if the
requirements of Monell are established. Simply put, LaPorta
suffered a common-law injury, not a constitutional one.
   As we’ve noted, the judge relied heavily on our decision
in Gibson, both at summary judgment and in rejecting the

4 The judge’s view that DeShaney is inapplicable to Monell claims is
particularly perplexing because DeShaney itself involved a Monell claim
against the county and its social-services agency. The Supreme Court
had no need to address Monell liability. Because the county and its social-
services agency had no constitutional duty to protect the child from his
father, there was no underlying violation of a federal right. DeShaney v.
Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S. 189, 202 n.10 (1989).
20                                                 No. 18-3049

City’s motion for judgment as a matter of law. Gibson in-
volved a Chicago police officer who was found mentally
unfit for duty and placed on medical leave. 910 F.2d at 1512.
The Chicago Police Department prohibited him from carry-
ing his gun or exercising any police authority; it also collect-
ed his star, shield, and identification card—but not his gun.
Id. Months later the officer fatally shot his neighbor. Id. at
1513. The victim’s estate filed suit under § 1983 against the
City of Chicago and several police officers alleging Fourth
Amendment and due-process violations. Id. The complaint
included a Monell claim against the City premised on allega-
tions that the police department failed to implement “ade-
quate procedures to deal with the recovery of firearms and
ammunition issued to police officers who had been placed
on medical leave due to mental unfitness.” Id.
    The case came to us in an unusual procedural posture.
The defendants moved to dismiss, arguing that the officer
was not acting under color of state law at the time of the
shooting. The judge denied the motion but limited discovery
to the color-of-law issue. Id. at 1514. When the defendants
later moved for summary judgment, the estate objected to
consideration of anything other than whether the officer
acted under color of state law. Because the judge had limited
discovery to that issue alone, the estate had no opportunity
to engage in discovery on other merits issues.
    Without addressing the estate’s procedural objection, the
judge concluded that the officer did not act under color of
state law, so the shooting victim had not been “seized” in
violation of the Fourth Amendment. Id. at 1515. The judge
also “considered and rejected the possibility that the City
had a constitutional duty to protect the [victim]” as a matter
No. 18-3049                                                     21

of due process. Id. (quotation marks omitted). Accordingly,
the judge entered summary judgment for the defendants on
all claims. Id.
    We agreed that the undisputed evidence showed that the
officer was not acting under color of state law at the time of
the shooting. 910 F.2d at 1516–19. But we faulted the judge
for considering and resolving other issues on summary
judgment after strictly limiting discovery to that single topic.
Id. at 1520. So we addressed the estate’s claims as if we were
reviewing a dismissal on the pleadings under Rule 12(b)(6)
of the Federal Rules of Civil Procedure rather than a sum-
mary judgment. Id. Applying the Rule 12(b)(6) standard, we
concluded that the estate’s factual allegations about the
City’s deficient policies were sufficient to permit the Monell
claim to proceed. Id. at 1520–21.
   In a footnote we explained that our holding was “quite
compatible with DeShaney”:
       In DeShaney, the Supreme Court held that
       county authorities who had learned that a
       child was at risk of being abused by his father
       committed no constitutional violation by their
       failure to act to prevent the abuse. The Court
       reasoned that nothing in the due process clause
       requires the state to protect its citizens’ life, lib-
       erty, and property “against invasion by private
       actors.” [DeShaney, 489 U.S. at 195] (emphasis
       supplied). In determining that the county offi-
       cials had not violated any constitutional right
       of the victim, the Court expressly noted that
       the state had “played no part in [the] creation
       [of the dangers faced by the victim], nor did it
22                                                  No. 18-3049

      do anything to render him more vulnerable to
      them.” Id. at [201]. It is in this important re-
      spect that the present case differs considerably
      from DeShaney. At this point in the litigation,
      where we are obliged to accept as true the
      plaintiff’s factual allegations, the City is alleged
      to have played a part in both creating the dan-
      ger (by training and arming [the officer]) and
      rendering the public more vulnerable to the
      danger (by allowing [him] to retain his weapon
      and ammunition after it otherwise stripped
      him of his authority as a policeman).
Id. at 1521 n.19. In short, we held that the estate’s factual
allegations were sufficient to permit the Monell claim to
proceed beyond the pleading stage under the DeShaney
exception for state-created dangers.
   This case is different. LaPorta never invoked the
DeShaney exception for state-created dangers. He neither
pleaded nor attempted to prove up a state-created danger,
and the jury was not instructed on the legal elements of that
type of due-process violation.
   So the judge simply misapplied Gibson. We did not hold
that a Monell claim is exempt from DeShaney’s general rule
that the state has no constitutional duty to prevent acts of
private violence. Nor could we. Nothing in Gibson suspend-
ed the DeShaney rule for Monell plaintiffs.
   The judge’s misreading of Gibson led him to overlook a
fundamental defect in LaPorta’s Monell claim, both at sum-
mary judgment and in rejecting the City’s posttrial motion.
No. 18-3049                                                 23

Under DeShaney the City had no due-process duty to protect
LaPorta from Kelly’s act of private violence.
    LaPorta suggests that his novel theory against the City
finds support in Thomas v. Cook County Sheriff’s Department,
604 F.3d 293 (7th Cir. 2010), but that case does not help him.
Thomas involved a pretrial detainee who died in jail from
pneumococcal meningitis. A jury cleared the individual
defendants but found the sheriff’s department liable for
failing to adequately respond to Thomas’s medical needs. Id.
at 305. We concluded that “a municipality can be held liable
under Monell, even when its officers are not, unless such a
finding would create an inconsistent verdict.” Id. The verdicts
in Thomas were easily reconcilable. The jury found that the
sheriff’s department was deliberately indifferent to the
detainee’s medical needs—a constitutional violation—
because its policies for processing medical-request forms
were clearly insufficient. That finding was not at all incon-
sistent with its exoneration of the individual officers. Id.
Nothing in our decision in Thomas lifted the plaintiff’s
burden to prove a predicate constitutional violation. To the
contrary, because pretrial detainees have a constitutional
right to medical care while in custody, the sheriff’s depart-
ment could be found liable for violating that right even
though the individual defendants were not. Id. at 301 & n.2.
   LaPorta also relies on Glisson v. Indiana Department of
Corrections, 849 F.3d 372 (7th Cir. 2017) (en banc), but that
case too is distinguishable. There, a state prisoner died from
acute renal failure. We concluded that a jury could find that
the prison’s failure to enact a coordinated-care policy for
prisoners with chronic illnesses amounted to deliberate
indifference to the high likelihood that prisoners would die.
24                                                No. 18-3049

Id. at 382. It did not matter that no individual medical pro-
vider could be found liable; the problem was that “no one
was responsible for coordinating [Glisson’s] overall care.” Id.
at 375. Again, nothing in our decision in Glisson removed the
plaintiff’s burden to prove an underlying constitutional
violation. The case involved the prisoner’s Eighth Amend-
ment right to adequate medical care. Id. at 378; see Farmer v.
Brennan, 511 U.S. 825, 832 (1994).
   This case is fundamentally different. Here there was no
constitutional violation because the City had no due-process
duty to protect LaPorta from Kelly’s private violence.
                       III. Conclusion
    LaPorta’s case is tragic. His injuries are among the grav-
est imaginable. His life will never be the same. But § 1983
imposes liability only when a municipality has violated a
federal right. Because none of LaPorta’s federal rights were
violated, the verdict against the City of Chicago cannot
stand. We REVERSE and REMAND for entry of judgment for
the City.